PER CURIAM.
Having carefully considered the record and briefs on appeal, we conclude that the trial court committed no gross abuse of discretion in denying the motion to vacate the default entered against the third-party defendant/appellant. See Bayview Tower Condominium Association, Inc. v. Schweizer, 475 So.2d 982 (Fla. 3d DCA 1985); Leon Shaffer Golnick Advertising, Inc. v. Cedar, 423 So.2d 1015 (Fla. 4th DCA 1982); Bay Convalescent Center, Inc. v. Carroll, 352 So.2d 900 (Fla. 1st DCA 1977).
*222Accordingly, the order appealed is affirmed.
Affirmed.